DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action in response to U.S. Patent Application No. 16/998,885 filed on August 20, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 20 are pending and have been examined.

Information Disclosure Statement


The information disclosure statements (IDSs) submitted on August 20, 2020 and April 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  The Examiner has performed a cursory review of the IDS references.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Clams 1 - 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuit and a smart contract circuit for the management of loan related events. The difference between the two applications is that 16/803,387 teaches loan management circuit which collects and interprets loan related events and implements loan related activities involving entities related to the lending transaction and the loan terms and conditions. The instant application teaches collecting information relating to lending agreement data relating to a foreclosure condition and automatically initiating a foreclosure condition.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Claim 1, recites in the preamble “A system for facilitating foreclosure on collateral, comprising:”
The body of Claim 1 recites a “smart contract services circuit”. Because Applicant’s specification does not lexicographically define the element, the Examiner uses the broadest reasonable interpretation to interprets said element to be directed to software, per se. 
Claim 1 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, Claims 1-12 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory. 

Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 12 are non-statutory as discussed above. Claims 13 – 20 are directed to a method. Therefore, on its face, each of Claims 13 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system for facilitating foreclosure on collateral, comprising: a lending agreement storage circuit structured to store a plurality of lending agreement data comprising at least one lending agreement, wherein the at least one lending agreement comprises a lending condition data, the lending condition data comprising terms and condition data of the at least one lending agreement related to a foreclosure condition on at least one asset that provides a collateral condition related to a collateral asset for securing a repayment obligation of the at least one lending agreement; a data collection services circuit structured to monitor the lending condition data and to detect a default condition based on a change to the lending condition data; and a smart contract services circuit structured to interpret the default condition and communicate a default condition indication that initiates a foreclosure procedure based on the collateral condition and the default condition. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves monitoring lending condition data to detect a default condition, interpret the default condition and communicate a default condition indication that initiates a foreclosure procedure based on the collateral condition and the default condition which amounts to fundamental economic practices including mitigating risk and commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 13 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for facilitating foreclosure on collateral, comprising: a lending agreement storage circuit structured to store a plurality of lending agreement data comprising at least one lending agreement, wherein the at least one lending agreement comprises a lending condition data, the lending condition data comprising terms and condition data of the at least one lending agreement related to a foreclosure condition on at least one asset that provides a collateral condition related to a collateral asset for securing a repayment obligation of the at least one lending agreement; a data collection services circuit structured to monitor the lending condition data and to detect a default condition based on a change to the lending condition data; and a smart contract services circuit structured to interpret the default condition and communicate a default condition indication that initiates a foreclosure procedure based on the collateral condition and the default condition. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 14 (the smart contract services circuit is further structured to communicate the default condition indication to at least one of a smart lock or a smart container to lock the collateral asset), Claims 3 and 15 (the foreclosure procedure configures and at least one of initiates a listing of the collateral asset on a public auction site or delivers a plurality of transport instructions for the collateral asset),  Claims 4 and 16 (the foreclosure procedure configures a plurality of instructions for at least one of a drone or a robotic device to transport the collateral asset), Claim 5 (the foreclosure procedure configures a plurality of instructions for at least one of a drone or a robotic device to transport the collateral asset), Claim 6 (the foreclosure procedure configures a plurality of instructions for at least one of a drone or a robotic device to transport the collateral asset), Claims 7 and 17 (the foreclosure procedure initiates at least one of a process for automatically substituting a set of substitute collateral, a collateral tracking procedure, a collateral valuation process, or a message to a borrower initiating a negotiation regarding the foreclosure), Claims 8 and 18 (the foreclosure procedure initiates at least one of a process for automatically substituting a set of substitute collateral, a collateral tracking procedure, a collateral valuation process, or a message to a borrower initiating a negotiation regarding the foreclosure), Claims 9  and 19 (the negotiation relates to modification of at least one of an interest rate, a payment term, or a collateral for the at least one lending agreement), Claim 10 (the data collection services circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system), Claim 11 (each of the lending agreement storage circuit, data collection services circuit, and smart contract services circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system), Claim 12 (the corresponding API components of the circuits further comprise user interfaces structured to interact with a plurality of users of the system), Claim 12 (the corresponding API components of the circuits further comprise user interfaces structured to interact with a plurality of users of the system) and Claim 20 (providing a user interface to interact with a plurality of users, wherein providing communications for monitoring, interpreting, and communicating are through an application programming interface (API), and wherein the user interface incorporates the API) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 

Claim Interpretation

Claims 1, 2, 4, 11-12, 16 and 20 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses “… to store …”, “…to monitor …” and “… to interpret …”.  Claim 2 contains the clauses “…to communicate…” and “…to lock…”.  Claims 4 and 16 contain the clause “… to transport…”. Claim 11 contains the clause “…to facilitate …”.  Claim 12 contains the clause “… to interact …”.  Claim 20 contains the clause “…to interact …”. These clauses clearly refer to intended use; it does nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3, 5, 7, 9, 11 - 15, 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being anticipated by Hill et al., US 2019/0164221 A1, (“Hill”), in view of Nelson, US 2018/0365764 A1, (“Nelson”).

Claim 1:
Hill teaches:
A system for facilitating foreclosure on collateral, comprising: a lending agreement storage circuit structured to store a plurality of lending agreement data comprising at least one lending agreement, wherein the at least one lending agreement comprises a lending condition data, the lending condition data comprising terms and condition data of the at least one lending agreement related to a foreclosure condition on at least one asset that provides a collateral condition related to a collateral asset for securing a repayment obligation of the at least one lending agreement; (See Hill, Par. 104 (One or more application programs 1912 modules or segments, such as loan manager 1944 and blockchain manager 1946 are loaded in the memory 1904 and/or storage 1920 and executed by the processor 1902. Data such as loan terms may be stored in the memory 1904 or storage 1920 and may be retrievable by the processor 1902 for use by loan manager 1944 and the blockchain manager 1946, etc.))
a data collection services circuit structured to monitor the lending condition data and to detect a default condition based on a change to the lending condition data; and (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 59 (An equivalent value of the digital asset collateral may include, for example, a value in U.S. Dollars. The value in U.S. Dollars may be calculated with information received by the loan health monitor 706 from digital asset exchanges 716, OTC participants, and/or other potential digital asset liquidation locations.))
Hill does not expressly disclose, however, Nelson teaches:
a smart contract services circuit structured to interpret the default condition and communicate a default condition indication that initiates a foreclosure procedure based on the collateral condition and the default condition. (See Nelson, Par. 83, (To collateralize an asset, server device 102 may register the asset in a journal which maintains the state of the asset and its legal ownership while holding the asset within the blockchain smart contract (the portfolio). Server device102 may establish one or more economy settings for the collateralized asset, which may include, but are not limited to, the following:), Par. 89 (A default notice line as a % of the sell line.), Par. 113 (While the vault is in the fully locked state, assets may not be removed, but they may be applied directly against the outstanding debt as explained below. Should the value of the collateral in the vault continue to decline with respect to the liabilities, the sell line may trigger, preventing the vault from falling into a default state where the debt exceeds the asset values as explained below.), Par. 130 (While the sell line is a network protection mechanism that prevents vaults from entering a state of default, a proactive user may wish to pay down debts by directly cashing in collateral.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill discussed above, a step for initiating a foreclosure procedure based on a default condition, as taught by Nelson. Hill teaches monitoring a condition of collateral for a loan. It would have been obvious for Hill in his system to include initiating a foreclosure procedure based on a default condition so as to provide recourse to the lender in the event of a default. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan and Nelson’s step for initiating a foreclosure procedure based on a default condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Hill and Nelson teach each and every element of Claim 1 above:
Hill further teaches:
the smart contract services circuit is further structured to communicate the default condition indication to at least one of a smart lock or a smart container to lock the collateral asset. (See Hill, Pars. 15, 84 (FIG. 13 is a schematic diagram of a digital asset collateral wallet locked by encU111brance that depends on a locktime.))

Claim 3:
Hill and Nelson teach each and every element of Claim 1 above:
Hill further teaches:
the foreclosure procedure configures and at least one of initiates a listing of the collateral asset on a public auction site or delivers a plurality of transport instructions for the collateral asset. (See Hill, Par. 64 (Another action taken by the digital asset liquidator 710 in response to the satisfaction of a liquidation condition is to determine sell order placement location for the fraction of the digital assets in the wallet 712 to be liquidated. A determination of sell order placement may depend on various factors that affect the profitability to liquidation sales. Different liquidation locations 716 (e.g., digital asset exchanges, OTC participants, private parties, etc.) may charge different trading fees depending on a number of factors. Different liquidation locations 716 may have varying amounts of liquidity that will limit how many coins or tokens may be sold below a certain price.))

Claim 5:
Hill and Nelson teach each and every element of Claim 1 above:
Hill further teaches:
the foreclosure procedure initiates a process for automatically substituting a set of substitute collateral.  (See Hill, Par. 59 (An equivalent value of the digital asset collateral may include, for example, a value in U.S. Dollars. The value in U.S. Dollars may be calculated with information received by the loan health monitor 706 from digital asset exchanges 716, OTC participants, and/or other potential digital asset liquidation locations.))
Claim 7:
Hill and Nelson teach each and every element of Claim 1 above:
Hill further teaches:
the foreclosure procedure initiates at least one of a process for automatically substituting a set of substitute collateral, a collateral tracking procedure, a collateral valuation process, or a message to a borrower initiating a negotiation regarding the foreclosure.  (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 59 (An equivalent value of the digital asset collateral may include, for example, a value in U.S. Dollars. The value in U.S. Dollars may be calculated with information received by the loan health monitor 706 from digital asset exchanges 716, OTC participants, and/or other potential digital asset liquidation locations.))

Claim 9:
Hill and Nelson teach each and every element of Claim 7 above:
Hill further teaches:
the negotiation relates to modification of at least one of an interest rate, a payment term, or a collateral for the at least one lending agreement. (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 64 (Another action taken by the digital asset liquidator 710 in response to the satisfaction of a liquidation condition is to determine sell order placement location for the fraction of the digital assets in the wallet 712 to be liquidated. A determination of sell order placement may depend on various factors that affect the profitability to liquidation sales. Different liquidation locations 716 (e.g., digital asset exchanges, OTC participants, private parties, etc.) may charge different trading fees depending on a number of factors. Different liquidation locations 716 may have varying amounts of liquidity that will limit how many coins or tokens may be sold below a certain price.))

Claim 11:
Hill and Nelson teach each and every element of Claim 1 above:
Hill further teaches:
each of the lending agreement storage circuit, data collection services circuit, and smart contract services circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system. (See Hill, Par. 61 (If the trigger in the LTV schedule is a warning message, the loan health monitor 706 may command the LTV alarm 708 to communicate the alert (e.g., a low LTV alert to the borrower 720) or to a participant in the loan system (e.g., a loan officer, a lender, a bank, a party who has extended credit to the borrower, etc.). The warning communication may be an electronic communication including, without limitation, an email, an SMS message, a notification, etc. to the loan system participant. In some implementations, the loan manager 702 initiates the communication through contact with an API providing the communications service.))


Claim 12:
Hill and Nelson teach each and every element of Claim 11 above:
Hill further teaches:
the corresponding API components of the circuits further comprise user interfaces structured to interact with a plurality of users of the system.  (See Hill, Par. 61 (If the trigger in the LTV schedule is a warning message, the loan health monitor 706 may command the LTV alarm 708 to communicate the alert (e.g., a low LTV alert to the borrower 720) or to a participant in the loan system (e.g., a loan officer, a lender, a bank, a party who has extended credit to the borrower, etc.). The warning communication may be an electronic communication including, without limitation, an email, an SMS message, a notification, etc. to the loan system participant. In some implementations, the loan manager 702 initiates the communication through contact with an API providing the communications service.))

Claim 13:
Hill teaches:
A method for facilitating foreclosure on collateral, comprising: storing a plurality of lending agreement data comprising at least one lending agreement, wherein the at least one lending agreement comprises a lending condition data, the lending condition data comprising terms and condition data of the at least one lending agreement related to a foreclosure condition on at least one asset that provides a collateral condition related to a collateral asset for securing a repayment obligation of the at least one lending agreement; (See Hill, Par. 104 (One or more application programs 1912 modules or segments, such as loan manager 1944 and blockchain manager 1946 are loaded in the memory 1904 and/or storage 1920 and executed by the processor 1902. Data such as loan terms may be stored in the memory 1904 or storage 1920 and may be retrievable by the processor 1902 for use by loan manager 1944 and the blockchain manager 1946, etc.))
monitoring the lending condition data to detect a default condition based on a change to the lending condition data; (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 59 (An equivalent value of the digital asset collateral may include, for example, a value in U.S. Dollars. The value in U.S. Dollars may be calculated with information received by the loan health monitor 706 from digital asset exchanges 716, OTC participants, and/or other potential digital asset liquidation locations.))
435Attorney Docket No. SFTX-0009-U01-C22interpreting the default condition; and (See Hill, Par. 63 (The digital asset liquidator may also determine whether the digital assets in the wallet 712 satisfy a liquidation condition. Satisfying a liquidation condition may include an LTV that is lower than the LTV that triggers the margin call condition. Upon satisfaction of a liquidation condition, the loan manager 702 may take any of several actions relating to liquidation of the digital assets in the collateral wallet 712.))
Hill does not expressly disclose, however, Nelson teaches:
communicating a default condition indication that initiates a foreclosure procedure based on the collateral condition. (See Nelson, Par. 83, (To collateralize an asset, server device 102 may register the asset in a journal which maintains the state of the asset and its legal ownership while holding the asset within the blockchain smart contract (the portfolio). Server device102 may establish one or more economy settings for the collateralized asset, which may include, but are not limited to, the following:), Par. 89 (A default notice line as a % of the sell line.), Par. 113 (While the vault is in the fully locked state, assets may not be removed, but they may be applied directly against the outstanding debt as explained below. Should the value of the collateral in the vault continue to decline with respect to the liabilities, the sell line may trigger, preventing the vault from falling into a default state where the debt exceeds the asset values as explained below.), Par. 130 (While the sell line is a network protection mechanism that prevents vaults from entering a state of default, a proactive user may wish to pay down debts by directly cashing in collateral.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill discussed above, a step for initiating a foreclosure procedure based on a default condition, as taught by Nelson. Hill teaches monitoring a condition of collateral for a loan. It would have been obvious for Hill in his system to include initiating a foreclosure procedure based on a default condition so as to provide recourse to the lender in the event of a default. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan and Nelson’s step for initiating a foreclosure procedure based on a default condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Hill and Nelson teach each and every element of Claim 13 above:
Hill further teaches:
the default condition indication is communicated to at least one of a smart lock or a smart container to lock the collateral asset. (See Hill, Pars. 15, 84 (FIG. 13 is a schematic diagram of a digital asset collateral wallet locked by encU111brance that depends on a locktime.))

Claim 15:
Hill and Nelson teach each and every element of Claim 13 above:
Hill further teaches:
the foreclosure procedure comprises at least one of: configuring and initiating a listing of the collateral asset on a public auction site, or delivering transport instructions for the collateral asset. (See Hill, Par. 64 (Another action taken by the digital asset liquidator 710 in response to the satisfaction of a liquidation condition is to determine sell order placement location for the fraction of the digital assets in the wallet 712 to be liquidated. A determination of sell order placement may depend on various factors that affect the profitability to liquidation sales. Different liquidation locations 716 (e.g., digital asset exchanges, OTC participants, private parties, etc.) may charge different trading fees depending on a number of factors. Different liquidation locations 716 may have varying amounts of liquidity that will limit how many coins or tokens may be sold below a certain price.))

Claim 17:
Hill and Nelson teach each and every element of Claim 13 above:
Hill further teaches:
the foreclosure procedure initiates at least one of a process for automatically substituting a plurality of substitute collateral, a collateral tracking procedure, a collateral valuation process, or a message to a borrower initiating a negotiation regarding the foreclosure.  (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 59 (An equivalent value of the digital asset collateral may include, for example, a value in U.S. Dollars. The value in U.S. Dollars may be calculated with information received by the loan health monitor 706 from digital asset exchanges 716, OTC participants, and/or other potential digital asset liquidation locations.))

Claim 19:
Hill and Nelson teach each and every element of Claim 17 above:
Hill further teaches:
the negotiation relates to modification of at least one of an interest rate, a payment term, or a collateral for the at least one lending agreement. (See Hill, Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fall below a triggering LTV ratio compared to the balance of the loan or if the digital asset collateralization requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 64 (Another action taken by the digital asset liquidator 710 in response to the satisfaction of a liquidation condition is to determine sell order placement location for the fraction of the digital assets in the wallet 712 to be liquidated. A determination of sell order placement may depend on various factors that affect the profitability to liquidation sales. Different liquidation locations 716 (e.g., digital asset exchanges, OTC participants, private parties, etc.) may charge different trading fees depending on a number of factors. Different liquidation locations 716 may have varying amounts of liquidity that will limit how many coins or tokens may be sold below a certain price.))

Claim 20:
Hill and Nelson teach each and every element of Claim 13 above:
Hill further teaches:
providing a user interface to interact with a plurality of users, wherein providing communications for monitoring, interpreting, and communicating are through an application programming interface (API), and wherein the user interface incorporates the API. (See Hill, Par. 61 (If the trigger in the LTV schedule is a warning message, the loan health monitor 706 may command the LTV alarm 708 to communicate the alert (e.g., a low LTV alert to the borrower 720) or to a participant in the loan system (e.g., a loan officer, a lender, a bank, a party who has extended credit to the borrower, etc.). The warning communication may be an electronic communication including, without limitation, an email, an SMS message, a notification, etc. to the loan system participant. In some implementations, the loan manager 702 initiates the communication through contact with an API providing the communications service.))

Claims 4, 6 and 16 are rejected under 35 U.S.C. 103 as being anticipated by Hill et al., US 2019/0164221 A1, (“Hill”), in view of Nelson, US 2018/0365764 A1, (“Nelson”), in further view of Carani et al., US 2008/0121690 A1, (“Carani”)

Claim 4:
Hill and Nelson teach each and every element of Claim 1 above:
Hill and Nelson do not teach, however, Carani teaches:
the foreclosure procedure configures a plurality of instructions for at least one of a drone or a robotic device to transport the collateral asset. (See Carani, Par. 51 (FIG. 1 diagrammatically illustrates the overall system with a plurality of tracking devices each generally reporting to tracking communications center 10. The command center or communications center 10 integrates with a variety of tracking devices, enabling dynamic, real time tracking and management of people, vehicles and other valuable assets all in a single platform.), Par. 117 (Download and collateral information are provided or exchanged in function 173. In other words, the user may want to take an image of a particular truck as it leaves a yard and associate that image of the truck with a record.) (It would be obvious to one of ordinary skill in the art to substitute a drone for a truck.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a step for tracking trucks that are used to transport assets which may be serving as collateral, as taught by Carani. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a step for tracking trucks that are used to transport assets which may be serving as collateral so as be in a position to exercise control over collateral assets in the event of a foreclosure. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Carani’s step for tracking trucks that are used to transport assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Hill and Nelson teach each and every element of Claim 1 above:
Hill and Nelson do not teach, however, Carani teaches:
the foreclosure procedure initiates a collateral tracking procedure. (See Carani, Par. 51 (FIG. 1 diagrammatically illustrates the overall system with a plurality of tracking devices each generally reporting to tracking communications center 10. The command center or communications center 10 integrates with a variety of tracking devices, enabling dynamic, real time tracking and management of people, vehicles and other valuable assets all in a single platform.), Par. 117 (Download and collateral information are provided or exchanged in function 173. In other words, the user may want to take an image of a particular truck as it leaves a yard and associate that image of the truck with a record.) (It would be obvious to one of ordinary skill in the art to substitute a drone for a truck.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a step for tracking trucks that are used to transport assets which may be serving as collateral, as taught by Carani. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a step for tracking trucks that are used to transport assets which may be serving as collateral so as be in a position to exercise control over collateral assets in the event of a foreclosure. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Carani’s step for tracking trucks that are used to transport assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Hill and Nelson teach each and every element of Claim 13 above:
Hill and Nelson do not teach, however, Carani teaches:
the foreclosure procedure configures a plurality of instructions for at least one of a drone or a robotic device to transport the collateral asset. (See Carani, Par. 51 (FIG. 1 diagrammatically illustrates the overall system with a plurality of tracking devices each generally reporting to tracking communications center 10. The command center or communications center 10 integrates with a variety of tracking devices, enabling dynamic, real time tracking and management of people, vehicles and other valuable assets all in a single platform.), Par. 117 (Download and collateral information are provided or exchanged in function 173. In other words, the user may want to take an image of a particular truck as it leaves a yard and associate that image of the truck with a record.) (It would be obvious to one of ordinary skill in the art to substitute a drone for a truck.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a step for tracking trucks that are used to transport assets which may be serving as collateral, as taught by Carani. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a step for tracking trucks that are used to transport assets which may be serving as collateral so as be in a position to exercise control over collateral assets in the event of a foreclosure. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Carani’s step for tracking trucks that are used to transport assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.   

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Hill et al., US 2019/0164221 A1, (“Hill”), in view of Nelson, US 2018/0365764 A1, (“Nelson”), in further view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru, India, 2018, (“Kumar”).

Claim 8:
Hill and Nelson teach each and every element of Claim 7 above:
Hill and Nelson do not teach, however, Kumar teaches:
the negotiation is managed by a robotic process automation system trained on a training set of foreclosure negotiations. (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a robotic process automation circuit, as taught by Kumar. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a robotic process automation circuit trained to manage loan foreclosure negotiations so as to train and refine loan foreclosure negotiations and make them more effective. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Hill and Nelson teach each and every element of Claim 17 above:
Hill and Nelson do not teach, however, Kumar teaches:
the negotiation is managed by a robotic process automation system trained on a training set of foreclosure negotiations. (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a robotic process automation circuit, as taught by Kumar. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a robotic process automation circuit trained to manage loan foreclosure negotiations so as to train and refine loan foreclosure negotiations and make them more effective. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by Hill et al., US 2019/0164221 A1, (“Hill”), in view of Nelson, US 2018/0365764 A1, (“Nelson”), in further view of Chakraborty, WO 2019/021311 A1, (“Chakraborty”)

Claim 10 
Hill and Nelson teach each and every element of Claim 1 above:
Hill and Nelson do not teach, however, Chakraborty teaches:
the data collection services circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system. (See Chakrborty, Page 14, lines 7-12 (Furthermore, the system of present invention is not limited to the loan disbursement. At the next step 10, the system of the present invention also monitors, tracks, and evaluates the disbursed loan for identifying defaulters or any early signals. However, loan monitoring, loan tracking, and loan valuation are done post disbursement with the help of smart/digital Internet of Things (IoT).), Page 19, Claim 6, lines 8 – 11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes some distinctively computative process.), Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), Page 23, amended Claim 6, lines 8-11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes distinctively computative process.), amended Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hill and Nelson discussed above, a loan automation system that uses the Internet of Things to monitor and track a loan, as taught by Chakraborty. Hill teaches monitoring a condition of collateral for a loan. Nelson teaches a step for initiating a foreclosure procedure based on a default condition. It would have been obvious for Hill in his system to include a loan automation system that uses the Internet of Things to monitor and track a loan so as to effectively monitor the condition of collateral to a loan. Since the claimed invention is merely a combination of old elements, Hill’s system for monitoring a condition of collateral for a loan, Nelson’s step for initiating a foreclosure procedure based on a default condition and Chakraborty’s a loan automation system that uses the Internet of Things to monitor and track a loan, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/17/2022